Case 8:17-cv-00564-JDW-AAS Document 46 Filed 04/27/21 Page 1 of 2 PagelD 1376

_ UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TREECE A. SINGLETON,

Plaintiff,

v. Case No: 8:17-cv-564-T-27AAS

13TH CIRCUIT COURT JUDGES,
SUNSHINE STATE INSURANCE CORP.,
SCHWARTZ LAW GROUP, PA, and
MORGAN & MORGAN LAW,

Defendants.
/

ORDER

BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge
recommending that Plaintiff Treece A. Singleton be sanctioned $1,000 for submitting a frivolous
motion. (Dkt. 42). In response, Singleton filed objections to the Report and Recommendation (Dkt.
43), a motion for recusal of the undersigned (Dkt. 44), and a motion seeking leave to proceed in
forma pauperis on appeal (Dkt. 45). As to his objections, rather than show cause as to why
sanctions should not be assessed against him, Singleton reargues claims previously raised in his
prior motions to vacate a state court judgment. (Dkt. 43). Accordingly, after consideration of the
Report and Recommendation and Singleton’s objections, in conjunction with an independent
examination of the file, the objections are overruled, and the Report and Recommendation is
adopted, confirmed, and approved with a modification as to the amount of the sanction.
Accordingly, it is

ORDERED AND ADJUDGED:

1. The Report and Recommendation (Dkt. 42) is adopted, confirmed, and approved with

a modification as to the amount of the sanction,

2. A sanction of $500.00 is assessed against Singleton for the submission of the frivolous

motion.

3. The Clerk is directed to place a copy of Singleton’s motion in the file and return the

original to him.
Case 8:17-cv-00564-JDW-AAS Document 46 Filed 04/27/21 Page 2 of 2 PagelD 1377

4. The screening procedure outlined in ECF Doc. 40 is stayed until Singleton pays the
sanction.

5. The Clerk shall accept no further filing by Singleton until Singleton pays the $500.00
sanction and files proof of payment. After he pays the sanction and files proof of
payment, the screening procedure will resume.

6. Notably, Singleton failed to seek leave before filing his motions for recusal and to
proceed in forma pauperis. (Dkts. 44, 45). Notwithstanding, his prior motion to proceed
in forma pauperis was denied (Dkt. 17), and he presents no facts warranting recusal.!
Accordingly, the motions are DENIED.

DONE AND ORDERED this PY 2 © ay of April, 2021.

 
    

ed States District Judge
Copies to: Pro Se Plaintiff, Clerk of Court

 

' Specifically, Singleton states no facts from which “an objective, disinterested, lay observer fully informed
of the facts underlying the grounds on which [Singleton’s motion is based] would entertain significant doubt about
the judge’s impartiality.” Thomas v. Tenneco Packaging Co., Inc., 293 F.3d 1306, 1329 (11th Cir. 2002). Further,
there is no evidence or allegation that a judicial opinion in the case was formed based on extrajudicial sources. See
Christo v. Padgett, 223 F.3d 1324, 1334 (11th Cir. 2000) (quoting Hamm v. Members of the Bd. of Regents, 708 F.2d
647, 651 (11th Cir. 1983)) (finding that “[t]he general rule is that bias sufficient to disqualify a judge must stem from
extrajudicial sources. . . . Neither a trial judge’s comments on the lack of evidence, rulings adverse to a party, nor
friction between the court and counsel constitute pervasive bias.”). Finally, Singleton’s conclusory statements do not
demonstrate “such a high degree of favoritism or antagonism as to make fair judgment impossible.” Liteky v. United
States, 510 U.S. 540, 555 (1994). “A trial judge has as much obligation not to recuse himself when there is no reason
to do so as he does to recuse himself when the converse is true.” United States v. Bray, 546 F.23d 851, 857 (10th Cir.
1976) (citations omitted).
